Citation Nr: 1521439	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  10-15 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction. 

2.  Entitlement to service connection for a chronic neck disability, including as secondary to service-connected disability.

3.  Entitlement to an evaluation in excess of 10 percent prior to March 15, 2010 and in excess of 40 percent since March 15, 2010 for degenerative joint disease (DJD) of the thoracolumbar spine. 

4.  Entitlement to an effective date prior to March 15, 2010, for an award of a 40 percent disability evaluation for DJD of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active military service in the U. S. Army from February 1984 to June 1984 and from December 2003 to March 2005. 

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a rating decision dated in March 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In a June 2011 decision, the Board denied the Veteran's claim of entitlement to service connection for a chronic neck disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  In February 2012, the Court vacated the Board's June 2011 decision as to that issue, remanding it to the Board for further consideration pursuant to a Joint Motion for Partial Remand dated in June 2011.  The portion of the Board's decision that remanded the issues of entitlement to service connection for erectile dysfunction, entitlement to an evaluation for DJD of the thoracolumbar spine and entitlement to an earlier effective date for the award of a 40 percent disability evaluation for DJD of the thoracolumbar spine was not disturbed.  

In November 2012, the Board remanded the issue of entitlement to service connection for a chronic neck disability.  At that time, the Board also noted that the previously remanded claims (service connection for erectile dysfunction, a higher evaluation for DJD of the thoracolumbar spine and entitlement to an earlier effective date for the award of a 40 percent disability evaluation for DJD of the thoracolumbar spine) had not been returned to the Board following the June 2011 remand and as they were not in appellate status, they were not addressed by the Board at that time.  

The Board also notes that the required compliance with the development directed in its June 2011 and November 2012 remands was not achieved.  Therefore, the issues of entitlement to service connection for a neck disability, entitlement to an increased evaluation for DJD of the thoracolumbar spine, and entitlement to an earlier effective date for the award of a 40 percent disability evaluation for DJD of the thoracolumbar spine remain in remand status and are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The competent medical and other evidence of record establishes that it is as at least as likely as not that the Veteran's service-connected PTSD, and/or the medications used to treat it, cause or aggravate his erectile dysfunction. 


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction are met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  The VCAA applies in the instant case.  However, the Board's grant of service connection for erectile dysfunction represents a complete grant of the benefits sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.


Law and Analysis

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In a January 2012 VA medical opinion, which weighs in favor of the claim, the examiner specifically concluded that the Veteran's erectile dysfunction is at least as likely as not related to PTSD and medications used for treatment of PTSD.  He noted that sertraline (Zoloft), which the Veteran takes for treatment of PTSD is a known medication that can cause erectile dysfunction, ejaculation failure, decreased libido, and impotence.  The examiner went on to explain that, according to studies, mental health disorders including depression and PTSD are psychogenic causes of erectile dysfunction and men afflicted with these disorders have a higher incidence of sexual dysfunction than those who do not.  Successful erection is an interplay of several factors - both physiologic (hormonal, vascular, etc) and psychologic factors and a pathology in either of them can cause erectile dysfunction.  The Board finds that this medical opinion, establishes the required cause-and-effect correlation between the PTSD and the Veteran's development of erectile dysfunction.  

There is no adequate reason to reject the competent medical opinion of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  The Board finds that the January 2012 VA medical opinion is probative as the VA examiner was informed of the relevant evidence in this case and gave an opinion that is consistent with the accurate facts found in this case.  Moreover, there is no contrary, negative opinion of record.  

In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After carefully reviewing and weighing the single competent medical opinion of record, the Board is satisfied that it is as likely as not that the Veteran's erectile dysfunction was caused or is aggravated by his service-connected PTSD.  See 38 C.F.R. § 3.310.  In so finding, and in light of the fact this decision results in a complete grant of the issue on appeal, the Board finds no prejudice in not addressing the alternate theory of direct service connection.  See 38 C.F.R. § 3.303. 

ORDER

Entitlement to service connection for erectile dysfunction is granted.


REMAND

As noted in the Introduction, the development requested in the Board's June 2011 and November 2012 remands has not been completely performed.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court concluded that the Board had erred when it adjudicated a claim in which the RO had not conformed to the dictates of the earlier Board remand.

Specifically, in its June 2011 remand, the Board issued directives instructing the AOJ to schedule the Veteran for a VA examination to determine a higher rating was warranted for his service-connected thoracolumbar DJD.  The examiner was to review the entire claims folder and provide clarification of what symptoms were associated with the service-connected lumbar spine arthritis and what symptoms are associated with non service-connected lumbar disc disease.  See Mittleider v. West, 11 Vet. App. 181 (1998) (The Court requires that when it is not possible to separate the effects of the service-connected condition from a non-service-connected condition, 38 C.F.R. § 3.102 any reasonable doubt on any issue be resolved in the appellant's favor, and that such signs and symptoms be attributed to the service-connected condition.)

The record indicates that the Veteran was then afforded a VA examination in January 2012, where the examiner did not have access to, and thus no opportunity to review, the claims file in conjunction with the evaluation.  He also did not otherwise attempt to differentiate the symptomatology stemming from the Veteran's non service-connected lumbar disc disease of the lumbar spine from the service-connected lumbar spine arthritis.  Consequently, the VA examination report is not entirely responsive to the Remand order and is inadequate because the VA examiner did not provide the requested medical opinion.  As a result, the Board finds the VA medical opinion is are inadequate.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, a remand is necessary to afford the Veteran another VA examination.  Although the 2012 VA examination is not necessarily too old to adequately evaluate his lumbar spine disability, because there may have been significant changes since then, a more contemporaneous medical examination would be helpful.

With respect to the November 2012 remand, the Board instructed the AOJ to obtain a VA examination and medical opinion regarding the etiology of the Veteran's current neck disability.  The examiner was to review the entire claims file and provide an opinion as to whether the Veteran has additional disability resulting from aggravation of any neck disability by his service-connected lumbar spine.  The record indicates that the Veteran was afforded a VA examination in June 2014, where the examiner concluded that the diagnosed degenerative osteoarthritis of the cervical spine was not caused or aggravated by his lumbar spine disability.  However, the examiner did not sufficiently address the question of aggravation or adequately explain the rationale for this opinion.  Therefore, the Board finds that the June 2014 examination report is also inadequate and the claims folder should be returned to the VA examiner who conducted the June 2014 VA examination for an addendum.  Hayes supra; Barr supra.  

Finally, as the Veteran's disability picture is unresolved, the claim for entitlement to an effective date prior to March 15, 2010, for an award of a 40 percent disability evaluation for DJD of the thoracolumbar spine is inextricably intertwined with the increased rating and service connection claims.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Thus, adjudication of this issue must again be deferred until after completion of the actions requested below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veterans Benefits Management System (VBMS) record copies of all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for his neck and lumbar spine disabilities that are not already in the claims file.  Provide him with the necessary forms for release for any private treatment records identified.  The Veteran should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  

2.  The Veteran's file should be made available to the VA physician who examined him for his neck disability in June 2014, if he/she is still available.  If the original examiner is not available, the Veteran's file should be made available to another VA medical professional or physician who will have an opportunity to review the complete file.  The purpose of this current review of the file is to obtain a more detailed and responsive opinion regarding the etiology of the Veteran's currently diagnosed degenerative osteoarthritis of the cervical spine.  The VBMS file should be made available to the examiner for review in conjunction with the addendum.  A notation to the effect that this record review took place should be included in the report.  The report should include a discussion of the Veteran's documented medical history and assertions.  Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary.

The examiner should offer an opinion as to whether, in light of additional review the record, it is at least as likely as not, i.e., a 50 percent probability or greater, that the degenerative osteoarthritis of the cervical spine is aggravated by his already service connected lumbar spine arthritis. 

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected degenerative osteoarthritis of the cervical spine to the extent possible.  In other words, he or she should try to quantify the amount of additional disability the Veteran now has, above and beyond that which he had prior to the aggravation.  If no aggravation is found, the examiner should specifically indicate so and explain why that is.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

The examiner must explain the underlying rationale for all opinions expressed, citing to supporting factual data/medical literature, as deemed indicated.  The examiner must also consider the Veteran's lay testimony in addition to the documentary evidence of record.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Then, schedule the Veteran for appropriate VA examination of his service-connected lumbar spine arthritis.  The claims file must be made available to the examiner, and a notation that this record review took place should be included in the evaluation report.  All indicated tests and studies (e.g., X-rays) should be performed, and the examiner should review such results prior to completing the report.  The examiner should:

a) conduct range of motion testing of the lumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  He/she should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

b) discuss the presence (including degree) or absence of muscle spasm, guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis-as well as the presence (including degree) or absence of ankylosis (favorable) of the Veteran's lumbar spine or entire spine. 

c) describe all neurological manifestations and symptomatology and offer an opinion as to whether the Veteran has any separately ratable neurological disability (in addition to orthopedic disability) as a manifestation of the service-connected degenerative disc disease of the lumbar spine.  The examiner should discuss the severity of any radiculopathy or neuropathy found to be present in the lower extremities and indicate whether the degree of impairment is best characterized as mild, moderate, moderately severe, or severe.

d) provide findings responsive to the criteria for rating intervertebral disc syndrome (IDS) and specifically, comment on the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician) in the last 12-month period. 

e) describe all pertinent symptomatology and findings associated with the Veteran's service-connected lumbar spine DJD (arthritis).  Any disabling manifestations specifically attributable to the Veteran's lumbar spine arthritis must be fully outlined and differentiated from symptoms caused by any non-service-connected disorders, particularly lumbar degenerative disc disease.  

4.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this remand.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  Then, readjudicate the claims on appeal.  If the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


